IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00284-CV

         IN THE INTEREST OF A.J.M. AND A.R.M., CHILDREN




                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 80226D


                                      ORDER


      Appellant was ordered on September 17, 2015 to serve Angel Morales, appellee,

with a copy of the Court’s September 17, 2015 order and copies of appellant’s:

      1. “Motion for Extension” filed on February 9, 2015, and the Court’s
         disposition thereof on February 18, 2015;
      2. “Motion for Extension” filed on March 9, 2015, and the Court’s
         disposition thereof on March 18, 2015;
      3. “Motion for Extension” filed on April 24, 2015, and the Court’s
         disposition thereof on April 29, 2015;
      4. “Appellant’s Brief on the Merit” filed on April 24, 2015;
      5. correspondence to the Court received on April 30, 2015 and dated
         April 30, 2015;
      6. correspondence to the Court received on June 26, 2015 and dated June
         25, 2015;
        7. correspondence to the Court received on August 18, 2015 and dated
           August 18, 2015

by certified mail, return receipt requested, and simultaneously provide proof of such

service to the Clerk of this Court.

        Appellant accomplished this by mailing all of the required documents by

certified mail, return receipt requested, to Morales’s home address. We have since

discovered that Morales no longer resides at the home address to which these

documents were mailed and that Morales left no forwarding address.             We have,

however, located a work address for Morales.

        Therefore, appellant is ORDERED to serve Angel Morales, within 14 days from

the date of this Order, with a copy of the September 17, 2015 order, a copy of this order,

and copies of appellant’s:

        1. “Motion for Extension” filed on February 9, 2015, and the Court’s
           disposition thereof on February 18, 2015;
        2. “Motion for Extension” filed on March 9, 2015, and the Court’s
           disposition thereof on March 18, 2015;
        3. “Motion for Extension” filed on April 24, 2015, and the Court’s
           disposition thereof on April 29, 2015;
        4. “Appellant’s Brief on the Merit” filed on April 24, 2015;
        5. correspondence to the Court received on April 30, 2015 and dated
           April 30, 2015;
        6. correspondence to the Court received on June 26, 2015 and dated June
           25, 2015;
        7. correspondence to the Court received on August 18, 2015 and dated
           August 18, 2015

at Morales’s work address at:



In the Interest of A.J.M. and A.R.M., Children                                      Page 2
                                         Angel Morales
                                         c/o Rock-Tenn Converting of Georgia
                                         6200 N. Interstate Hwy 35 E.
                                         Waxahachie, Texas, 75165

by certified mail, return receipt requested, restricted delivery, and provide confirmation

of such service once it is accomplished to the Clerk of this Court.

        Failure to serve the copies as required, provide the notice to the Clerk as required

or respond to this Order at all will result in dismissal of the appeal without further

notice. See TEX. R. APP. P. 42.3(c).

                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 5, 2015




In the Interest of A.J.M. and A.R.M., Children                                        Page 3